                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES HONORABLE,

       Plaintiff,                                   Case No. 18-cv-10502
                                                    Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
__________________________________________________________________/

     ORDER (1) SUSTAINING OBJECTIONS (ECF #7) TO REPORT AND
     RECOMMENDATION (ECF #6) AND (2) GRANTING PLAINTIFF’S
                AMENDED APPLICATION TO PROCEED
                    IN FORMA PAUPERIS (ECF #5)

       In this action, Plaintiff James Honorable seeks Social Security Disability

Insurance Benefits. (See Compl., ECF #1.) On February 12, 2018, Honorable filed

an application to proceed in forma pauperis and without prepayment of the filing fee

(the “Initial IFP Application”). (See Initial IFP Application, ECF #2.) In the Initial

IFP Application, Honorable claimed that he was not earning any wages and did not

have any assets. (See id.)

       On February 13, 2018, the assigned Magistrate Judge issued an order to show

cause because she found that the Initial IFP Application was “incomplete” and did

not provide “a sufficient basis to determine whether or not [Honorable] can proceed

without prepayment of the filing fee.” (Show Cause Order, ECF #4 at Pg. ID 8-9.)

                                          1 
 
Honorable responded to the show cause order on the same day that it was issued by

filing an amended application to proceed in forma pauperis that reflected his current

wages and assets (the “Amended IFP Application”). (See Amended IFP Application,

ECF #5.) The Magistrate Judge thereafter issued a report and recommendation in

which she recommended that the Court deny the Amended IFP Application due, in

part, to the discrepancies between the two applications (the “R&R”). (See R&R, ECF

#6.)

       Honorable filed timely objections to the R&R (the “Objections”). (See

Objections, ECF #7.) Honorable’s counsel explained in the Objections that the

submission of the Initial IFP Application was a clerical error and that as soon as

counsel realized that mistake, counsel immediately filed the Amended IFP

Application. (See id.) The Court accepts the representations of Honorable’s counsel.

It therefore SUSTAINS the Objections (ECF #7) and GRANTS the Amended IFP

Application (ECF #5). Honorable may proceed in forma pauperis and without

prepayment of the filing fee in this action.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: April 16, 2019                   UNITED STATES DISTRICT JUDGE




                                           2 
 
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 16, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3 
 
